yrr  IN CLERKS OFFICE
                                                this opinion was filed for record
aUPRBiC COURT,amiE OF W^^SKmOTON
                                              at ^CLuu\— _on
I DATS AUG 3 0 -;2018
        cmeFjusnce
                                                     SUSAN L. CARLSON
                                                   SUPREME COURT CLERK




     IN THE SUPREME COURT OF THE STATE OF WASHINGTON



 PUGET SOUNDKEEPER ALLIANCE,
                                                    No. 94293-5
                           Petitioner,




 STATE OF WASHINGTON,
 DEPARTMENT OF ECOLOGY; and                         En Banc
 STATE OF WASHINGTON POLLUTION
 CONTROL HEARINGS BOARD,

                           Respondents.
                                                    Filed
                                                              ADG 3 0 2018

          JOHNSON,J.—In this case, we are asked to decide whether Department of

 Ecology's current waste discharge permitting process complies with RCW

 90.48.520's requirement for "permit conditions [to] require all known, available,

 and reasonable methods to control toxicants in the applicant's wastewater."

(Emphasis added.) No disagreement exists that Ecology uses the most sensitive

 testing method federally approved to monitor permit compliance. The issue in this

 case is whether RCW 90.48.520 requires Ecology to use a more sensitive testing

 method not recognized by Ecology or the United States Environmental Protection
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


Agency(EPA)as reliable for permit compliance purposes. We hold that it does not

and affirm the Court of Appeals.'

                        Facts and Procedural Background


       This case was brought by Puget Soundkeeper Alliance (Soundkeeper), who

challenged Ecology's issuance of a discharge permit to Seattle Iron and Metals

(SIM). Although Soundkeeper challenged the permit issuance on several theories,

the issue before us centers on the testing methodology required as a permit

condition to monitor compliance.

       Ecology is a state water pollution control agency responsible for

administering the National Pollutant Discharge Elimination System(NPDES)

permit program in compliance with the Clean Water Act(CWA)(also known as

the Federal Water Pollution Control Act), 33 U.S.C. §§ 1251-1388. The permits

allow for the discharge of certain pollutants into navigable waters, so long as those

discharges are in compliance with the permit terms and consistent with state and

federal law.




      'The Court of Appeals affirmed in part and reversed in part the Pollution Control
Hearings Board's decisions on two different permit provisions that Puget Soundkeeper Alliance
challenged below. The lower court's partial reversal is not before us.
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


       The peraiit in question^ was issued in 2013 to SIM, an auto shredding and

metal recycling facility, which extracts and sells recoverable metals from auto

shredder residue. SIM is located along the Lower Duwamish Waterway

(Waterway), the 5.5 mile section of the Duwamish River flowing into Elliott Bay.

The EPA has designated the Waterway a cleanup site.

       SIM's operations generate wastewater and stormwater, which are prohibited

without an NPDES permit. Among other requirements, NPDES permits must

impose effluent limitations to ensure against violations of water quality standards.

33 U.S.C. §§ 1311(b)(1)(C), 1342(a)-(b); WAG 173-226-070. Of particular

concern is the presence and concentration of polychlorinated biphenyls(PCBs).

       Banned since the 1970s, PCBs are manufactured toxic chemicals that persist

in the environment and are capable of bioaccumulation and biomagnification: they

increase in concentration in individual organisms and with each successive level of

the food chain. This means that even though PCBs are no longer manufactured in

the United States, they remain present in our air, water, and soil. The SIM permit

requires monitoring of discharged treated wastewater and untreated stormwater for

PCBs using Method 608 to conduct the monitoring. Soundkeeper sought

administrative review of SIM's permit, challenging, among other things, the PCB



        SIM's current permit is set to expire on October 1, 2018.
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


limits imposed and the use of Method 608 instead of a different, more sensitive

test, Method 1668C.

       The Pollution Control Hearings Board (Board) conducted an evidentiary

hearing and concluded that to protect human health, the PCB limit in the

discharged water is 0.00017 pg/L (micrograms per liter). See WAG 173-20lA-

240(5). The Board also concluded that under existing state and federal regulations.

Ecology was required to use Method 608 in NPDBS permits and could seek BPA's

approval to use Method 1668C, but was not required to do so because Method 608

was the only BPA-approved test available.

       Soundkeeper appealed, renewing its objections to the 2013 SIM permit. The

Court of Appeals affirmed the Board's determination regarding Ecology's use of

Method 608 in the SIM permit and Method 1668C's unavailability.

                                          Analysis


       In its argument to us, Soundkeeper essentially contends that compliance with

a regulation, WAC 173-20lA-260(3)(h),3 conflicts with a statute, RCW 90.48.520.

Specifically, it argues that because the testing procedure required under the



       ^ The regulation reads, in relevant part,"The analytical testing methods for [the] numeric
criteria must be in accordance with the ''Guidelines Establishing Test Proceduresfor the Analysis
ofPollutants'(40 C.F.R. Part 136) or superseding methods published. The department may also
approve other methods following consultation with adjacent states and with the approval ofthe
[EPA]."
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


regulation cannot detect water quality violations that the statute prohibits, the

permit conditions violate state law. Soundkeeper contends that Ecology could have

selected the more sensitive Method 1668C because it is a "superseding method"

under WAC 173-201A-260(3)(h).

A.     Standards of Review


       This court reviews orders from the Board under the Washington

Administrative Procedure Act, chapter 34.05 RCW.RCW 90.48.230; RCW

34.05.518; Pub. Util. Dist. No. 1 ofPend Oreille County v. Dep't ofEcology, 146
Wash. 2d 778, 789-90, 51 P.3d 744(2002). Judicial review is limited to the record

before the board, RCW 34.05.558, and the burden of demonstrating the invalidity

of an agency action rests with the party asserting invalidity. RCW 34.05.570(l)(a).

       Under the Washington Administrative Procedure Act, we may grant relief if

we find the order from the Board is unconstitutional, exceeds its statutory authority

or jurisdiction, is inconsistent with an agency's rule, is arbitrary and capricious, or

the agency erroneously interpreted or applied the law. RCW 34.05.570(3).

       We review an agency's legal determinations under the "error of law"

standard and may substitute our interpretation of the law for that of the agency's.

Postema v. Pollution Control Hr'gs Bd., 142 Wash. 2d 68, 77, 11 P.3d 726(2000)

(citing RCW 34.05.570(3)(d)). Under this standard, we review questions of law,

including statutory construction, and an agency's application ofthe law de novo.
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


Snohomish County v. Pollution Control Hr'gs Bd., 187 Wash. 2d 346, 357, 386 P.3d

1064(2016); Port ofSeattle v. Pollution Control Hr'gs Ed., 151 Wash. 2d 568, 587,

90 P.3d 659(2004)."[W]e accord an agency's interpretation ofthe law great

weight where the statute is ambiguous and is within the agency's special

expertise." Snohomish County, 187 Wash. 2d at 357.

B.     Statutory and Regulatory Requirements for Water Pollution

       State and federal law govern water pollution control. In 1972, Congress

enacted the CWA to "restore and maintain the chemical, physical, and biological

integrity of the Nation's waters." 33 U.S.C. § 1251(a). To achieve that purpose, the

CWA prohibits the discharge of pollutants from a point source absent an NPDBS

permit. 33 U.S.C. §§ 1251(a), 1311(a), 1342(a). Congress "authorized the [EPA]to

delegate the NPDES permitting program to the states. [33 U.S.C.] § 1342(b)."

Snohomish County, 187 Wash. 2d at 352. The EPA delegated this authority to

Ecology in Washington. RCW 90.48.260(1). "The legislature has recognized that

Ecology has '[c]omplete authority to establish and administer' the program."

Snohomish County, 187 Wash. 2d at 352(alteration in original)(quoting RCW

90.48.260(l)(a)).

       An entity such as SIM may obtain an NPDES permit that allows some

pollutant discharge, 33 U.S.C. §§ 1311(a), 1342(a)(1), and must comply with the
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


applicable state water quality standards, which may be more stringent than

required by federal law. 33 U.S.C. § 1370; 40 C.F.R. § 122.4(d).

       Washington's water quality standards include both narrative and numeric

criteria for toxicants. WAC 173-201A-010(1). The administrative code identifies

the numeric water quality standards for toxic substances and limits the

concentration ofPCBs to 0.00017 pg/L. WAC 173-201A-240(5)tbl. 240.

C.     Method 608 satisfies state and federal statutory and regulatory requirements
as the only known, available, and reasonable method for compliance monitoring

       Soundkeeper contends that requiring use of Method 608 to monitor PCB

levels in accordance with state regulations violates the state statute because the test

cannot ensure a permit holder complies with statutory water quality standards.

However, Soundkeeper mistakes monitoring for ensuring compliance.

       As mentioned earlier, an NPDBS permit specifies water quality criteria and

the required methods to apply it. WAC 173-20lA-260(3). Method 608 has a

practical quantitation limit of0.5 pg/L, which means that it can reliably quantify

PCB concentrations only at that level.'^ WAC 173-201A-240(5) tbl. 240; Admin.

Record(AR)at 3305. Using Method 608 does not test for effluent concentrations




        In the record, Method 608 is referenced as having a practical quantitation limit of 0.5
pg/L and a method detection limit of 0.25 pg/L. The former represents "the lowest level at which
a concentration can be detected where the accuracy (precision and bias) of the detection achieves
the objectives of the intended purpose." Clerk's Papers at 39.


                                                7
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


to the 0.00017 |ig/L level, nor does it reliably quantify anywhere between that level

and the 0.5 qg/L level. Soundkeeper's position is that this, in turn, violates RCW

9048.520.


       The question here is whether the permitting scheme violates the statutory

mandate and the corresponding federal duty to refrain from issuing discharge

permits "[w]hen the imposition of conditions cannot ensure compliance with the

applicable water quality requirements of all affected States." 40 C.F.R. § 122.4(d).

Soundkeeper bears the burden of proving an agency action conflicts with state or

federal laws.


       The Board upheld Ecology's use of Method 608 as the only method

currently approved by the EPA for compliance monitoring In NPDES permits and

suggested that Ecology may petition the EPA for approval of an alternative test

procedure. It rejected Soundkeeper's contention that Ecology's failure to seek EPA

approval of Method 1668 violated our water pollution control act(WPCA),chapter

90.48 RCW. It noted that "[t]he policy declarations in the WPCA do not 'control

over the more specific statutory provisions adopted to implement those general

declarations' and those declarations 'have no operative force in and of

themselves.'" Clerk's Papers(CP)at 48 (quoting Puget Soundkeeper All. v. State,

102 Wash. App. 783, 790,9 P.3d 892(2000)). The Board concluded that the permit
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


was consistent with the requirement of the state "Surface Water Quality

Standards."


       Division Two affirmed the Board's conclusion in an unpublished opinion. It

found Soundkeeper's argument to be inconsistent with federal and state laws

regarding testing methods. In reconciling state and federal statutes and regulations,

it noted that the EPA has not yet approved Method 1668C, that 40 C.F.R. §

122.44(i)(l)(iv) calls for monitoring to be done using only ''sufficiently sensitive"^

test methods, and that Ecology's interpretation of WAC 173-201A-260(3)(h)

correctly determined Method 1668C not to be available, necessarily making

Method 608 sufficiently sensitive. We agree.

       The federal aspect ofthat legal question is answered by 40 C.F.R. §

122.44(i). The EPA has anticipated that there may be instances—like the one at

issue here—where its approved testing methods are not sensitive enough to detect

the state or federal effluent limits. Federal regulation states that the testing method

used for monitoring effluent limits need only be "sufficiently sensitive." 40 C.F.R.

§ 122.44(i)(l)(iv). It further specifies that a testing method is considered

"sufficiently sensitive" if it "has the lowest[minimum level] ofthe analytical



       ^ Puget Soundkeeper All. v. State, No. 48267-3-II, slip op. at 11 (Wash. Ct. App. Feb. 22,
2017)(unpublished), http://www.courts.wa.gov/opinions/pdf/D2%2048267-3-
II%20Unpublished%200pinion.pdf(emphasis added).
Puget Soundkeeper Alliance v. Dep Y ofEcology, No. 94293-5


methods approved under 40 [C.F.R.] part 136 or required under 40 [C.F.R.]

chapter I, subchapter N or O for the measured pollutant or pollutant parameter." 40

C.F.R. § 122.44(i)(l)(iv)(A)(2). Soundkeeper agrees that Ecology is using the only

testing method approved by the EPA for monitoring PCBs under the circumstances

of this case. Puget Soundkeeper All.'s Suppl. Br. at 12. No conflict therefore exists

with the federal regulation.

       The state monitoring scheme is read in conjunction with the statutory

mandate. RCW 90.48.520, the statute in question, in relevant part, reads as

follows;


       In order to improve water quality by controlling toxicants in
       wastewater, the department of ecology shall in issuing and renewing
       state and federal wastewater discharge permits review the applicant's
       operations and incorporate permit conditions which require all known,
       available, and reasonable methods to control toxicants in the
       applicant's wastewater. Such conditions may include, but are not
       limited to:(1)Limits on the discharge of specific chemicals, and (2)
       limits on the overall toxicity ofthe effluent. ...In no event shall the
       discharge oftoxicants be allowed that would violate any water quality
       standard, including toxicant standards, sediment criteria, and dilution
       zone criteria.


(Emphasis added.)

       From the outset we note that the blanket prohibition on "the discharge of

toxicants . . . that would violate any water quality standard" in RCW 90.48.520

does not mean that this court, and not the agency charged with enforcement and

employing its expertise, will command a specific way of ensuring compliance by a

                                            10
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


permittee. As Ecology and various amici point out, monitoring is just one ofthe

ways in which discharge permits ensure compliance with RCW 90.48.520 and

other applicable state and federal laws.^ Requiring the permittee to implement

specific water treatment practices that are designed to reach the required PCB cap

is, as logic would dictate, a more effective method of preventing unlawful

discharges before they can occur than simply to monitor a release of harmful

chemicals that has already occurred. Thus, while 40 C.F.R. § 122.44(1) requires

monitoring of effluent from each outfall to assure compliant performance, the

selection of the monitoring method is not at the center of compliance.

       More importantly, the statute's plain language does not require a perfectly

sensitive test. It requires that the test, in addition to being known and available,

also be reasonable. Methods 608 and 1668C are both "known" and both appear to

be available.^ The question we have to answer here is whether Ecology's decision

to use Method 608 in the 2013 SIM permit was also "reasonable." We conclude

that it was.




        ^ See, e.g., 40 C.F.R. § 122.41(e)("The permittee shall at all times properly operate and
maintain all facilities and systems of treatment and control(and related appurtenances) which are
installed or used by the permittee to achieve compliance with the conditions of this permit."
(emphasis added)).

       ^ While Method 1668C has not been approved by 40 C.F.R. § 136, WAC 173-201A-
260(3)(h) allows Ecology to "also approve other methods following consultation with adjacent
states and with the approval of the [EPA]."


                                               11
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


       We first note that when the EPA considered approving Method 1668C for

compliance monitoring, it deferred action after receiving mixed comments from

public agencies and industry stakeholders about feasibility and cost. Guidelines

Establishing Test Procedures for the Analysis of Pollutants Under the Clean Water

Act; Analysis and Sampling Procedures, 77 Fed. Reg. 29,758, 29,763(May 18,

2012). It has withheld approval as recently as 2017. Clean Water Act Methods

Update Rule for the Analysis of Effluent, 82 Fed. Reg. 40,836, 40,876(Aug. 28,

2017). It was not unreasonable for Ecology in these circumstances to select

Method 608 as the only federally approved test method for testing the federally

established human health limit that Washington was using in 2013.^ As Ecology

has made clear to this court, the use of Method 1668C would strip it of its power

and ability to enforce the law. Wash. Supreme Court oral argument,Puget

Soundkeeper All. v. Dep't ofEcology, No. 94293-5 (Oct. 19, 2017), at 21 min., 31

sec., video recording by TVW,Washington State's Public Affairs Network,

http://www.tvw.org. As Ecology points out. Method 1668C is unreliable because

that test does not allow Ecology to determine whether any of the PCBs detected



        ^ We note here that Ecology is wise to keep exploring the best testing available and might
even have a duty to implement the most technologically superior monitoring methods. Based in
its widespread adoption in the watershed and other facts in the record, CP (Finding of Fact 51) at
40, the Board encouraged Ecology to seek EPA approval to use Method 8082A for monitoring of
permit compliance at SIM. CP (Conclusion of Law 29) at 61. Whether Ecology has a duty to do
so, we need not consider because the issue is not currently before us.


                                                12
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


come from the discharger, the test container itself, or the ambient air. This means

that the test would detect the presence ofPCBs but would not identify the source.

Any polluter subject to an enforcement action stemming from Ecology's use of

such method of detection would predictably be able to challenge the validity the

agency's actions because of the inability to identify the source ofthe pollution.

Method 608, in contrast, can accurately identify the source.^

       Ecology's decision to use Method 608 in this context is not only reasonable

but perhaps the most sensible and viable decision. Ecology sets maximum effluent

limits for certain pollutants at numbers presently undetectable and unquantifiable

in order to encourage scientific progress toward the goal of cleaner and safer

water. Given these considerations, Soundkeeper has not established that Method

1668C is a "reasonable" method for Ecology to use or that Ecology's use of

Method 608 is "unreasonable." Soundkeeper's argument might result in Ecology

losing the ability to enforce and monitor discharge of pollutants into our streams

and waters.




       ^ Ecology has previously issued SIM notices of violation for exceeding its 2007 permit
effluent limits resulting in SIM making improvements to its discharge treatment system. CP at
20.


         Wash. Supreme Court oral argument, supra, at 16 min., 46 sec. through 17 min., 10
sec.(explaining how "it is common to have the limit driving the technology. In other words, we
have a number of toxic chemicals . . . where the limit is lower than what the current tests are able
to reach. But, setting that human health limit where we know it needs to be still has value
because it allows laboratories to strive towards that goal").


                                                 13
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


       The Board held that Method 1668C was not available to use in SIM's permit

because WAC 173-201A-260(3)(h) requires federal approval of effluent testing

methods. CP at 47. Method 608 is EPA approved, and Ecology was required to use

that test. Soundkeeper contends that Ecology could have selected the more

sensitive but less reliable Method 1668C because it is a "superseding method"

under WAC 173-201A-260(3)(h). We disagree.

       Ecology applies state water quality criteria according to WAC 173-201A-

260(3). This regulation provides that Ecology may select a testing method that(1)

is listed in 40 C.F.R. § 136,(2) qualifies as a published "superseding method[]," or

(3)is sought by Ecology and approved by EPA. Soundkeeper agrees that Method

1668C does not meet option (1) or (3).

       EPA approves testing methods through a process offormal notice and

comment rulemaking. 33 U.S.C. §§ 1311(a), 1314(h), 1361(a). Section 1314(h)

requires the EPA to "promulgate guidelines establishing test procedures for the

analysis of pollutants." Currently, federal regulation recognizes only Method 608.

40 C.F.R. § 136.3 tbl. IC; 82 Fed. Reg. at 40,836-40,941 (Aug. 28, 2017)("[A]t

the time of writing ofthis revision, Method[] 1668C ... had not been approved for

use at 40 [C.F.R] part 136."). Moreover, Soundkeeper has not alleged and the

record does not reflect that Soundkeeper or any other entity has sought Ecology's




                                            14
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


approval for Method 1668C,following consultation with adjacent states and EPA

approval.

       Thus, for Method 1668C to qualify under WAC 173-201 A-260(3)(h) it must

be a "superseding method[] published." The parties do not disagree that Method

1668C is a "published" method by EPA. Instead, Ecology disputes whether the

method is "superseding," Resp't's Suppl. Br. at 12-14, which requires us to

interpret WAC 173-20lA-260(3)(h).

       When interpreting agency regulations, we apply the same principles used to

construe statutes. Lopez Demetrio v. Sakuma Bros. Farms, 183 Wash. 2d 649, 655,

355 P.3d 258 (2015); Dep't ofEcology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1,

9-10, 43 P.3d 4(2002). When we interpret a statute, we look first to the plain

language. Campbell & Gwinn, 146 Wash. 2d at 11. We derive the plain meaning

"from all that the Legislature has said in the statute and related statutes which

disclose legislative intent about the provision in question." Campbell & Gwinn,
146 Wash. 2d at 11. Language is unambiguous if it has only one reasonable

interpretation. Campbell & Gwinn, 146 Wash. 2d at 12.

       State regulations do not define the term "superseding," so we determine the

meaning of this term by looking at its ordinary definition. HomeStreet, Inc. v.

Dep't ofRevenue, 166 Wash. 2d 444, 451, 210 P.3d 297(2009)(citing Garrison v.

Wash. State Nursing Ed., 87 Wash. 2d 195, 196, 550 P.2d 7(1976)). Webster's

                                            15
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


explains that "supersede" means(a)"to make obsolete, inferior, or outmoded,"(b)

"to make void," or(c)"to make superfluous or unnecessary." Webster's Third

New International Dictionary 2295 (2002). Webster's further defines

"supersede" as "to cause to be supplanted in a position or function." WEBSTER'S at

2295. Similarly, Black's defines "supersede" as "[t]o annul, make void, or repeal

by taking the place of ." Black's Law

Dictionary 1667(10th ed. 2014).

       These definitions demonstrate that "supersede" means to take the place of

something, to supplant it. Here, Method 1668C has not taken the place of Method

608. The EPA developed Method 1668C intending it to be used in Clean Water

Act programs. AR at 2751. Importantly, the EPA has stated that it expects the

method to be "add[ed]" to other CWA testing processes published at 40 C.F.R. §

136. AR at 2751. The EPA developed and published Method 1668C for use in

addition to other tests. A supplemental testing method does not supplant, void, or

make obsolete a previously adopted testing procedure. Therefore, Method 1668C

does not constitute a "superseding method" under WAG 173-201A-260(3)(h) and

we affirm the Court of Appeals and the Board's ruling.




                                            16
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


                                      Conclusion


       Ecology's use of Method 608 in the SIM permit is consistent with the plain

meaning of the statutory language in question, ROW 90.48.520. Nothing in the

language of the statute requires Ecology to use unreliable and unapproved testing

methods to ensure compliance with the law. Neither federal nor state law require

that the monitoring method reach the PCB limit of 0.00017 pg/L. WAG 173-201A-

260(3)(h) does not conflict with RCW 90.48.520. Ecology followed WAG 173-

201 A-260(3)(h)'s directive that "analytical testing methods for these numeric

criteria must be in accordance with . ..{40 C.F.R. Part 136)or superseding

methods published," and that "[t]he department may also approve other methods

following consultation with adjacent states and with the approval of the [EPA]."

Method 608 is the only reliable test currently available, and Ecology, in applying

its expertise, determined that it should be used as one of several ways the agency

ensures compliance with permit limitations. The record before the Board supports

this decision.


       Use of an unapproved and unreliable test, such as Method 1668G, would not

provide a basis for enforcement of the PGB permit limits. Both Ecology and the




                                            17
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5


Board agree on this issue, and we have established that"we are loath to override

the judgment of both agencies, whose combined expertise merits substantial

deference." Port ofSeattle, 151 Wash. 2d at 600. We affirm.




WE CONCUR:




           Ilaaa^'I i CQ ,




                                            18
Puget Soundkeeper Alliance v. Dep't ofEcology




                                       No. 94293-5


        GonzAlez,J. (dissenting) —In Washington, there is no right to discharge

pollutants. Accordingly, an entity is not permitted to discharge unless it can prove

that there will be no resulting pollution of our waterways. RCW 90.48.520; WAC

173-201A-240(1)(toxic substances "shall not be introduced above natural

background levels in waters ofthe state which have the potential ... to adversely

affect" water use, toxicity, or public health), -510(1)("The primary means to be

used for controlling ... waste discharges shall be through the issuance of waste

discharge permits .. .[which] must be conditioned so the discharges authorized

will meet the water quality standards."). Here, the majority is turning the

protective nature of Washington's water quality standards on its head by reducing

entities' responsibility to establish they will not pollute through their discharge.

As a result, I respectfully dissent.

        Washington law highly regulates the discharge of pollutants into the waters

of our state. Ch. 90.48 RCW. It is "unlawful for any person to ... discharge into

any of the waters ofthis state . . . matter that shall cause or tend to cause pollution
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5 (Gonzalez, J., dissenting)

of such waters." RCW 90.48.080. As a concession, perhaps, to the perceived

necessities ofthe time, pollution may be permitted, subject to stringent controls,

under discharge permits issued by the Department ofEcology. RCW 90.48.520.

Even when done under a permit, however,"[i]n no event shall the discharge of

toxieants be allowed that would violate any water quality standard, including

toxicant standards, sediment criteria, and dilution zone criteria." Id. And "[wjhile

an end to the diseharge of pollutants has not been achieved, it remains the legally

cognizable end point of water pollution regulation" and informs the interpretation

in both federal and state cases. 23 Timothy Butler & Matthew King,

Washington Practice: Environmental Law and Practice § 7.21, at 165 (2d

ed. 2007).

         Seattle Iron and Metal(SIM)operates an auto shredding and metal

recycling business that discharges polluted wastewater and storm water into the

Lower Duwamish Waterway(Waterway), the 5.5 mile section ofthe Duwamish

River flowing into Elliott Bay.

         For many years, the Waterway has been utilized as a resouree. Native

Ameriean peoples, such as the Squaxin Island Tribe, have caught and consumed

fish and shellfish from its waters. Amicus Curiae Squaxin Island Tribe Br. at 1.

Seattle industries have used the Waterway since the 1900s, resulting in heavy

pollution ofthe area. Pollution Control Hr'gs Bd. Findings of Fact, Conclusions of
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5 (Gonzalez, J., dissenting)

Law & Order(PCHB Order) at 3. As a result, the sediment and tissues of resident

sea life now exhibit elevated levels of substances hazardous to human health. Of

particular concern are polychlorinated biphenyls(PCBs). Banned since the 1970s,

PCBs are manufactured chemicals once widely used in products like electric

transformers, paint additives, and fire retardants. These chemicals are highly toxic,

persist in the environment for decades, and possess bioaccumulative properties.

         The heightened level ofPCBs in the Waterway's organic and inorganic

material has attracted the attention of multiple state and federal agencies. The

Washington Department of Health cautions against human consumption of seafood

caught on the Waterway, classifying it as a "public health hazard." Id. at 4

(emphasis omitted). The United States Environmental Protection Agency(EPA)

has designated the Waterway a cleanup site with federal and state governments

cooperating to remediate and prevent further contamination.

         In September 2013, Ecology issued a waste discharge permit to SIM. The

permit allowed wastewater discharges from the facility and required use of Method

608 to measure toxicants in its wastewater and storm water discharges. The permit

further required SIM to collect and submit discharge samples to a registered

laboratory for testing and to report this monitoring data to Ecology. Any water

quality violations were to be immediately reported. Between December 2007 and

June 2008, SIM failed to meet permit effluent limitations and conducted an
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5 (Gonzalez, J., dissenting)

unauthorized discharge. In response, Ecology issued a violation and

noncompliance notice.'

          The permit established toxicant limitations and required testing methods to

monitor these toxicants. Puget Soundkeeper Alliance (Soundkeeper) challenged

the permit before the Pollution Control Hearings Board (Board), which largely

upheld it. Soundkeeper asks this court to reverse the Board's ruling and hold that

state regulations allow use of a more sensitive testing method than required by

SIM's permit or, alternatively, that the permit was contrary to state law because it

could not ensure compliance with water quality standards.

        At the outset, I agree with the majority that Method 1668C does not

constitute,a "superseding method[]" under WAG 173-201 A-260(3)(h). Majority at

 16-17. Under WAG 173-201A-260(3), Ecology must use EPA-approved testing

methods, and Method 1668G is not an approved method.^

        I diverge from the majority because requiring use of Method 608 to monitor

PGB levels fails to ensure a permit holder's compliance with statutory water

quality standards. Accordingly, a permit that relies on Method 608 violates state

law. Such a permit should be denied. I cannot join the majority's conclusion that



'Ecology previously issued a discharge permit to SIM in 2007. Neither the 2007 permit nor
earlier violations are at issue here.
^ Clean Water Act Methods Update Rule for the Analysis of Effluent, 82 Fed. Reg. 40,836,
40,876(Aug. 28, 2017)(explaining that while Method 1668C "may be useful for determination
ofPCBs as individtial chlorinated biphenyl congeners.... [it] ha[s] not been approved for use at
40 CFR part 136").
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5 (Gonzalez,!., dissenting)

we should set aside state law standards in favor of less protective federal water

quality standards. This deference is to the detriment of our state law and our

State's environment. Accordingly, I respectfully dissent.

       The National Pollutant Discharge Elimination System(NPDES)permits

must ensure compliance with both state and federal water quality standards. 33

U.S.C. § 1311(b)(1)(C); Snohomish County v. Pollution Control Hr'gs Bd., 187
Wash. 2d 346, 352, 386 P.3d 1064(2016). NPDES permits specify water quality

criteria and the required testing methods to apply. WAG 173-201A-260(3). State

law dictates that Ecology shall "incorporate permit conditions which require all

known, available, and reasonable methods to control toxicants in the applicant's

wastewater." RCW 90.48.520. It also forbids release oftoxicants that would


violate any water quality standard, including toxicant standards. RCW 90.48.520

("In no event shall the discharge oftoxicants be allowed that would violate any

water quality standard[]."). Thus, Ecology must modify an NPDES permit"when

it is determined that the discharge causes or contributes to a violation of water

quality standards" in our state. WAC 173-201 A-510(l)(b).

       Federal regulations recognize that states may implement more stringent

water quality standards than provided in federal law. 40 C.F.R. § 122.44(d). Our

legislature has expressly stated that it is "the public policy of the state of

Washington to maintain the highest possible standards to insure the purity of all
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5 (Gonzalez, J., dissenting)


waters ofthe state consistent with public health and public enjoyment thereof," and

"require the use of all known available and reasonable methods by industries ... to

prevent and control the pollution" of waters. RCW 90.48.010.

       Washington regulation explains that a testing method must meet one ofthree

requirements for use in NPDES permits: be in accord with 40 C.F.R. § 136, qualify

as a superseding published method, or use another Ecology-selected method

subject to EPA approval. WAC 173-20lA-260(3)(h). A testing method approved

under 40 C.F.R. § 136 is acceptable for a state-issued permit, but it is not required.

More importantly, where state law precludes pollution and 40 C.F.R § 136-testing

methods cannot ensure compliance with that law, WAC 173-20l-260(3)(h)

provides a solution: seeking EPA approval for a different testing method. While it

is certainly relevant to this case that 40 C.F.R. § 122.44(i) sets out sufficiently

sensitive testing requirements under federal law, this regulation by no means

answers the question currently before us: whether Washington law permits a

testing method that cannot ensure compliance with applicable toxicant standards.

       An enforcement regime that fails to enforce the law renders RCW 90.48.520

meaningless. State v. J.P., 149 Wash. 2d 444, 450,69 P.3d 318(2003)(statutes must

be interpreted so that all language is given effect and no portion rendered

meaningless). For example, the heavy contamination of the Waterway, coupled

with the tenacious bioaccumulative properties ofPCBs, illustrates the significant
Piiget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5 (Gonzalez, J., dissenting)

hazard this pollution poses to aquatic life and to the health of Washington citizens,

especially Native American peoples, who consume and commercially harvest

Waterway fish and shellfish. To combat and protect against these risks, we must

zealously guard our natural resources. Granting an effluent permit that fails to

ensure compliance with our strict water quality standards does little to protect these

resources and will ultimately contribute to the continued contamination of the

Waterway. Entities have no right to pollute state waters.

       At issue here is Method 608 and the human health criteria of 0.00017 pg/L

(micrograms per liter), the applicable water quality and toxicant standard. Method

608 has a practical quantitation limit of 0.5 pg/L, meaning it can reliably quantify

PCBs only at that level. WAC 173-201A-240(5)tbl. 240. Any test result showing

toxic substances between 0.00017 and 0.5 pg/L would not reveal effluent limit

violations. Because Method 608 cannot quantify these violations, it cannot ensure

permit holders comply with state water quality standards under RCW 90.48.520.

See also 40 C.F.R. § 122.4(d). This results in de jure prohibition and de facto

permission to pollute with PCBs. Permits incapable of quantifying toxicant

standard violations necessarily allow polluters to go unregulated. Ultimately, to

agree with the majority opinion is to accept that toxicant violations can, do, and

will continue to occur at a rate greater than 2,900 times the legal limit—more than




                                              7
Puget Soundkeeper Alliance v, Dep't ofEcology, No. 94293-5 (Gonzalez, J., dissenting)

2,900 times above the level protective of human health. But the majority does not

reconcile this fact or acknowledge that this is the reality.

       NPDES permit testing procedures detect toxicants at different

concentrations. "All testing methods have a method detection level," which is the

"lowest level at which the concentration of a substance can reliably be detected."

PCHB Order at 26. Using this method detection level, the practical quantitation

level is calculated; this represents the lowest level at which a concentration can be

reliably quantified.

       The majority cites 40 C.F.R. § 122.44(i)(l)(iv)(A)(2) as validating the use of

Method 608 in SIM's permit. Majority at 9-10. This regulation provides that a

toxicant monitoring method is sufficiently sensitive if the method minimum level

is at or below the limit specified in the permit or it is adopted in 40 C.F.R. § 136.

Notably, this regulation does not specify the level required by individual states.

Indeed, federal regulations leave it to individual states to determine the acceptable

testing methods and water quality standards for permit holders.

       In light ofthe applicable toxicant standard set for SIM,to satisfy the law,

SIM's permit must contain a testing method that has the capacity to quantify

toxicants at the level of 0.00017 pg/L. Ecology argues that under WAG 173-

201A-260(3)(h), it could select only a method approved by 40 C.F.R. § 136. But

Ecology's discretion is not so limited. WAC 173-201 A-260(3)(h) allows the
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5 (Gonzalez, J., dissenting)


agency to "also approve other methods following consultation with adjacent states

and with the approval ofthe [EPA]." Ecology may therefore seek approval of

other methods, such as Method 1668C or Method 8082A, for use in NPDES

permits.^ Indeed, Ecology has previously acquired EPA approval for alternative

tests in some cases. At a Boeing cleanup site, for example. Ecology staff

approached their federal counterparts to obtain permission to use a more sensitive

testing method than approved by 40 C.F.R. § 136. Boeing and Ecology jointly

wrote to the EPA,requested use of the alternate method, and within approximately

45 days, EPA granted approval. Verbatim Report ofProceedings(Mar. 19, 2015)

at 711-14.


       I am not advocating for a categorical proclamation against issuing NPDES

permits. We recognize that the process of establishing a permittee's permissible

effluent discharge limit and water quality standard is highly fact specific. Where a

permit holder's effluent discharges can be reliably measured, by Method 608 for

example, and those measurements ensure compliance with applicable water quality

standards, such a permit would likely comply with both state and federal law and



^ At the Board's hearing in this matter, an Ecology representative acknowledged that Method
8082A was originally required in SIM's 2013 permit because the agency felt it needed to detect
PCBs at lower levels than Method 608 allowed. PCHB Order at 27. Prior to the hearing.
Ecology determined Method 8082A was ineligible for use in discharge permits because it was
not included in 40 C.F.R. § 136, and Ecology modified SIM's permit to require Method 608
instead. Ecology's representative testified that requesting blanket approval from the EPA to use
Method 8082A for Duwamish sites would "he a good proposal because the method is already
being used by several government agencies, including Ecology." Id.
Piiget Soiindkeeper Alliance v. Dep't ofEcology, No. 94293-5 (Gonzalez, J., dissenting)


regulation. In instances where a testing method cannot ensure compliance with

state water quality standards, Ecology is not required to deny a permit—it may

review the applicable toxicant standard or seek EPA approval for alternative

testing methods, as it has done in the past.

       The Board's ruling that Ecology may issue a waste discharge permit that

complies with state regulation but cannot accurately quantify water quality

violations was contrary to state law, RCW 90.48.520, and federal regulation, 40

C.F.R. § 122.44(d)(1). To find otherwise, as the majority does,jeopardizes the

well-being of our environment. In the future, if using a method that does not

comport with state statutory standards. Ecology must make recorded attempts to

get EPA approval of a sufficient alternative testing method per WAC 173-201-

260(3)(h). NPDES permits should be denied if the required method cannot ensure

compliance with our state law. Accordingly, 1 respectfully dissent.




                                              10
Puget Soundkeeper Alliance v. Dep't ofEcology, No. 94293-5 (Gonzalez, J., dissenting)




                                             11